        Case: 4:20-cv-00194-DMB-JMV Doc #: 33 Filed: 08/17/21 1 of 2 PageID #: 141




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

THE ESTATE OF CHARRO JONES,                                                                           PLAINTIFFS
Deceased, et al.

V.                                                                                NO. 4:20-CV-194-DMB-JMV

GRENADA COUNTY, et al.                                                                              DEFENDANTS


                                                        ORDER

           On November 16, 2020, the Estate of Charro Jones, and William Jones, Jr., as the Estate’s

administrator, filed a complaint in the United States District Court for the Northern District of

Mississippi against Grenada County, Corrections Management Services, Inc., “Nurse Norma

Williams,” and “Officer John Does 1-5.”1 Doc. #1. In the complaint, the plaintiffs allege various

constitutional and state law claims arising from Jones’ death, which occurred while he was housed

in the Grenada County jail. Id. at PageID 5–16.

           On February 9, 2021, the defendants filed “Defendants’ Motion for Partial Dismissal”

pursuant to Federal Rule of Civil Procedure 12(c) seeking to, among other things, dismiss the state

law medical negligence claims due to the plaintiffs’ failure to provide a certificate demonstrating

they consulted with a medical expert as required by Mississippi Code § 11-1-58. Doc. #20 at 2.

In response to the motion, the plaintiffs submitted a “Certificate of Consultation” signed by their

counsel dated February 19, 2021, and an unsigned and unnotarized affidavit of their counsel. See

Docs. #23-1, #23-2. The defendants replied three days later. Doc. #25.

           Section 11-1-58 requires that before a plaintiff files suit against a medical provider for

injuries or wrongful death where expert testimony is required, the plaintiff’s attorney must consult


1
    Williams and the John Doe officers are sued in both their individual and official capacities. Doc. #1.
        Case: 4:20-cv-00194-DMB-JMV Doc #: 33 Filed: 08/17/21 2 of 2 PageID #: 142




with an expert and attach to the complaint a certificate executed by the attorney declaring that the

criteria specified in the statute has been met. Miss. Code Ann. § 11-1-58(1)(a). In analyzing the

statute, the Mississippi Supreme Court has held that “a complaint, otherwise properly filed, may

not be dismissed and need not be amended, simply because the plaintiff failed to attach a

certificate.” Wimley v. Reid, 991 So. 2d 135, 138 (Miss. 2008). A certificate filed after the

complaint’s filing can satisfy the statutory pre-suit requirements if the plaintiff’s attorney

consulted with an expert prior to filing the complaint. Id. at 139.

          In this case, the certificate and the unsigned affidavit submitted by the plaintiffs do not

indicate that the consultation occurred before the filing of the complaint.2 The certificate states in

full:

          Pursuant to § 11-1-58 of the Mississippi Code of 1972 as amended, the undersigned
          attorney declares that he has consulted and that there exists a reasonable basis for
          filing the Complaint based on a consultation with at least one qualified expert, who
          meets the criteria set forth in § 11-1-58 of the Mississippi Code of 1972.

Doc. #23-1. The unsigned affidavit contains the same language with no specification of when the

consultation occurred. Doc. #23-2. Because it is not clear whether the pre-suit consultation

requirement has been satisfied, no later than August 20, 2021, the plaintiffs shall file an amended

certificate clarifying whether the consultation occurred before or after the filing of the complaint.

          SO ORDERED, this 17th day of August, 2021.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




2
  In the memorandum in support of their response, the plaintiffs assert that their counsel consulted with a medical
professional prior to filing suit. Doc. #24 at PageID 109 n.1. However, such information is not expressed in the
certificate (or the unsigned affidavit). The Court declines to rely on the memorandum or otherwise scour the record
to determine whether the plaintiffs satisfied § 11-1-58’s requirement, particularly when the statute says such
information is to be set forth in the certificate.



                                                        2
